
	

115 SRES 29 IS: Recognizing January 28, 2017, as “National Data Privacy Day”.
U.S. Senate
2017-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 29
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2017
			Mr. Daines submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing January 28, 2017, as National Data Privacy Day.
	
	
 Whereas, on January 28, 2017, National Data Privacy Day is recognized; Whereas technology has enhanced our ability to communicate, learn, and work and is now a part of our everyday lives;
 Whereas personal information has become a form of currency; Whereas it is easier now than ever before to share personal information with friends, colleagues, and companies;
 Whereas the sharing of personal information may compromise the privacy of individuals if appropriate protective action is not taken;
 Whereas governments, corporations, and individuals have a role in protecting the privacy of individuals; and
 Whereas National Data Privacy Day constitutes a nationwide effort to educate and raise awareness about respecting privacy and safeguarding data: Now, therefore, be it
		
	
 That the Senate— (1)recognizes January 28, 2017, as National Data Privacy Day; and
 (2)encourages governments, individuals, privacy professionals, educators, corporations, and other relevant organizations to take steps to protect the privacy of individuals.
			
